Citation Nr: 1046996	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-24 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for systemic arthritis, to 
include arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that proceeding is of record.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

The Veteran contends, and provided testimony to the undersigned 
VLJ, that he is entitled to service connection for systemic 
arthritis, to include arthritis of the right shoulder and other 
joints, as he believes his condition is related to his active 
duty service or, alternatively, is related to his service-
connected residuals of a gunshot wound (GSW) of the right 
shoulder, involving muscle groups I, II, and IV, and with median 
nerve involvement.   

The Board notes that the Veteran's service treatment records 
(STRs) show in August 1966 he sustained a GSW of his right back, 
with no artery or nerve involvement.  STRs document no complaints 
of or treatment for arthritis. 

As for post-service medical evidence, the record contains a VA 
examination report in February 2007 in which a right shoulder X-
ray showed minimal arthritis and the examiner reported minimal 
degenerative arthritic changes.  

VA is obliged to provide an examination or obtain a medical 
opinion if the evidence of record: contains competent evidence 
that the claimant has a current disability, or persistent 
recurrent symptoms of a disability; and establishes that the 
Veteran suffered an injury or disease in service; indicates that 
the claimed disability or symptoms may be associated with the 
established injury or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 
(2006).

Under the circumstances, the Board finds that the duty to assist 
set forth at 38 C.F.R. § 3.159 requires that the Veteran be 
scheduled for a VA examination in response to his claim.

In addition, in August 2010 the Veteran submitted a statement and 
primary care notes from a VA community-based outpatient clinic, 
with an accompanying waiver of initial RO jurisdiction.  Although 
duplicated in the claims file, the outpatient clinic reports were 
apparently not considered by the RO and should be considered, 
with the newly-submitted statement, on remand. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
claimed systemic arthritis, to include 
arthritis of the right shoulder, including 
any recent VA outpatient records not 
associated with the claims files.

2.  The RO or the AMC should send the Veteran 
all required notice with respect to the issue 
of entitlement to service connection for 
systemic arthritis, to include arthritis of 
the right shoulder, as secondary to a 
service-connected disability.

3.  Then, the Veteran should be afforded an 
examination by a physician with sufficient 
expertise to assess the nature and etiology 
of the Veteran's claimed systemic 
arthritis, to include arthritis of the 
right shoulder and any other joints.  The 
claims folder must be made available to and 
reviewed by the examiner.

All findings should be reported in detail, 
and all indicated diagnostics should be 
performed.

Based on examination of the Veteran and 
review of the file, the examiner should state 
whether the Veteran has systemic arthritis, 
to include arthritis of the right shoulder 
and any other joints.  For each diagnosed 
disability, the examiner should state an 
opinion as to whether it is at least as 
likely as not (50 percent or more probable) 
that such disability is etiologically related 
to his active duty service, to specifically 
include his GSW in August 1966, or was caused 
or permanently worsened by his service-
connected residuals of a GSW.

The rationale for all opinions expressed must 
be provided. 

4.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

5.  Then, the RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for systemic arthritis, to include 
arthritis of the right shoulder, in light of 
all pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should be 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


